Citation Nr: 9914941	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  96-27 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

1.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance of another person or at 
the housebound rate.

2.  Entitlement to specially adapted housing or a special 
home adaptation grant.  

3.  Entitlement to service connection for throat cancer 
claimed as secondary to the use of tobacco.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to June 
1945 and August 1951 to February 1954.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1996 rating decision of the RO.  



REMAND

The veteran contends that his service-connected disabilities 
are of such severity as to warrant special monthly 
compensation because he is permanently housebound and 
requires the aid and attendance of another person.  He also 
maintains that he is entitled to specially adapted housing or 
a special home adaptation grant.  

In March 1997, after the appeal was docketed at the Board but 
before the case was forwarded to the Board, the veteran filed 
a claim of service connection for throat cancer due to 
tobacco use in service.  Where a decision on one issue would 
have a significant impact upon another, and that impact in 
turn could render any review of the decision on the other 
claim meaningless and a waste of judicial resources, the two 
claims are inextricably intertwined.  Henderson v. West, 12 
Vet. App. 11, 20 (1998).  The issue of service connection for 
throat cancer is inextricably intertwined with the two issues 
currently on appeal.  Thus, the RO must address the throat 
cancer issue as part of final appellate consideration of the 
special monthly compensation and specially adapted housing 
claims.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should conduct all indicated 
development and adjudicate the issue of 
service connection for throat cancer as 
due to tobacco use in service.  The 
veteran should be instructed to submit 
all medical evidence to support his 
assertions in this regard.  

2.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
January 1996 for his service-connected 
disabilities.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
including updated VA medical records, 
which have not been previously secured.  

3.  The RO should arrange for a 
comprehensive VA examination, in order to 
determine the current severity of his 
service-connected disabilities and their 
effect on his ability to leave his home 
and to care for his basic needs without 
assistance.  All indicated studies should 
be performed.  A VA Form 21-2680 
(Examination for Housebound Status or 
Need for Regular Aid and Attendance) must 
be completed as well.  It is imperative 
that the claims folder and a copy of this 
Remand be provided to the examining 
physician for review prior to the 
examination.  The examiner should 
specifically comment on whether the 
veteran has lost the use of any 
extremities.  A complete rationale for 
any opinion expressed must be provided.  

4.  After undertaking any additional 
development deemed appropriate, the RO 
should review the veteran's claims.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
then he and his representative should be 
issued a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


